DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered.

Claim Objections
Claim 18 is objected to because of the following informalities:  No period is present at the end of claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilkerson et al. US 2004/0231575 A1.
With respect to claim 1, Wilkerson et al. US 2004/0231575 A1 disclose a planting machine 100,104 comprising: 
a furrow opener (see figure 1) that opens a furrow 204 as the planting machine 100,104 moves across a field;
a seed delivery system 200 that delivers seeds 202 to seed locations in the furrow 204; 
a device FD that is actuated to apply a material F to the field; 
a device actuation timing system (CONT, M) that Generates a device actuation timing indicator indicative of a timing (see the disclosure in page 3, paragraphs [0037] and [0038]) for actuating the device FD to apply the material at material placement locations relative to the seed locations (see figure 2 and the disclosure in paragraph [0030]: “... dispense a discrete volume of fluid F onto or near each seed”); and 
a device control signal generator 212 that receives the device actuation timing indicator (see the disclosure in paragraph [0039]: "actuation signals from control system CONT’) and generates a device actuation signal based on the device actuation timing indicator to control the device F) to apply the material F to the field.
As to claims 2, 3, 5 and 6, seed maps are very commonly used with single seed seeders, along with their advantages to the skilled person.  Seeders using seed maps normally have 
Regarding claim 4, the seed spacing (a priori seed pattern) is used as a reference for the timing;
With respect to claim 7, see seed sensor S;
As to claims 8-11, see the disclosure in paragraphs [0038] - [0039], [0054] and [0055].
Regarding claim 12, see the disclosure in paragraph [0070].
With respect to claim 13, see the disclosure in paragraphs [0044] and [0045].
As to claim 14, note pulse duration generator 306,906,908.
Regarding claim 18, a valve (unnumbered) is necessarily indirectly mounted to the seed delivery system 200.
With respect to claim 19, the seed sensor S is configured to sense the seed 202 in the furrow 204 (Figure 2).
With respect to claim 20, Wilkerson et al. US 2004/0231575 A1 disclose a method of controlling a planting machine 100,104 comprising: 
opening a furrow (see furrow in figure 2, for instance) as the planting machine 100,104 moves across a field; 
delivering seeds 202 to seed locations in the furrow (see figure 2); 
generating a device FD actuation timing indicator (see the disclosure in page 3, paragraphs [0037] and [0038]) indicative of a timing for actuating a device FD to apply material F at material placement locations relative to the seed locations (see figure 2 and the disclosure in paragraph [0030]: “..dispense a discrete volume of fluid F onto or near each seed”): and 
.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkerson et al. US 2004/0231575 A1 in view of WO 2019/050944 A1.
Wilkerson et al. US 2004/0231575 A1 disclose the planting machine 100,104 as set forth supra, including a seed sensor S.
	The claims distinguish over Wilkerson et al. US 2004/0231575 A1 in requiring (1) the seed sensor to be mounted to a seed firmer (as required in claim 16) and (2) a valve to be mounted to the seed firmer (as required in claim 17).
	WO 2019/050944 A1 discloses (1) a seed sensor 10000 (Figure 1A) being mounted to a seed firmer (vicinity of 900; Figure 1A) (as required in claim 16) and (2) a valve (unnumbered) necessarily being mounted to the seed firmer (as required in claim 17).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of WO 2019/050944 A1 in the planting machine of Wilkerson et al. US 2004/0231575 A1 for greater versatility in use and operation.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached on Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 10, 2021